Case 9:18-cv-80176-BB Document 488-4 Entered on FLSD Docket 05/08/2020 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

IRA KLEIMAN, as personal representative of
the estate of David Kleiman, and W&K INFO
DEFENSE RESEARCH, LLC

plaintiffs,
Vv. Case No. 9:18-cev-80176 (BB/BR)

CRAIG WRIGHT,

defendant.
/

DECLARATION OF KURSTEN MERIE KARR

I, Kursten Karr, declare as follows:

Ll. I am a citizen of the United States. I am over the age of 18, and I give this declaration
based on my personal knowledge. No one has offered me any money or any other benefit to give this
sworn statement.

2: I met David Kleiman in about 1998. From about 2000 until about 2007 or 2008 I lived
with him as his girlfriend and later as his fiancée. After our romantic relationship ended, we kept in
touch as friends and we would often talk about important issues. During 2012 and 2013, when David
was in the hospital a lot, we would speak on the phone at least once per week.

3. During the whole time I knew David, he never mentioned or spoke to me about Bitcoin
or cryptocurrency.

4, I am aware of the name Craig Wright. David mentioned him once or twice as a friend,

and they talked on the phone from time to time. David never described Craig Wright as his business

partner or mentioned that they had business interests together.

 

Sg ESS ee +25 Seen tere Ss PER A SPS ORAL, eese eee ea eet eS Se Seret sere Ey St BEES ees SSC =Ps SSS tee

< as 2 a = rites ae 2 ee = —, . -
SS ae as eS Se FS a at A ER AR NS 2k Sa 2h ete EAR ER
Case 9:18-cv-80176-BB Document 488-4 Entered on FLSD Docket 05/08/2020 Page 2 of 2

I declare under the penalty of perjury under the laws of the United States that the foregoing is

true and correct.

Executed on December 2f019. A |
= (ho Ih

 

 
